DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction/Election filed on 4/15/22 is withdrawn since it concerned the original claims and not the claims submitted by the preliminary amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims118-124 and 128-139 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 118 and 120-140 of copending Application No. 16/723,833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose the transcutaneous stimulation of the auricular branch of the vagus nerve through the ears using parameters that avoid paresthesia.
Therefore, the claims of the copending application anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 137-147 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 137-147 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 137, lines 14-15, claims “positioned to be in electrical communication with an auricular nerve of the person”. This can be fixed by changing “positioned” to “configured”. Claim 140, line 2, claims “positioned to detect”. This can be fixed by changing “positioned” to “configured”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 137-142 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (WO 2016/109851). The examiner will use US PG Pub. 2017/0368329 for the purpose of citations below. 
Regarding Claims 137 and 139, see rejection of similarly worded Claims 118, 121, 128, and 131-132 above. Furthermore, since the Applicant has not disclosed how the stimulation specifically treats depression versus any other mood disorder, the Examiner considers Tyler’s general addressing of mood disorders reads on the claim. 
Regarding Claim 138, Tyler discloses wherein the frequency range is from 10 kHz to 25 kHz (see par. 61 and 175).
Regarding Claims 140 and 141, Tyler discloses further comprising at least one sensor positioned to detect at least one physiological parameter of the person, and wherein the pulse generator has instructions to adjust one or more of the frequency, the amplitude, the pulse width, an ON time, an OFF time, and/or a delivery time based at least in part on the at least one physiological parameter, wherein the at least one physiological parameter includes at least one of a blood oxygen saturation, a blood pressure, a heart rate, a heart rate variability, a parasympathetic tone, a sympathetic tone, a sympathetic- parasympathetic balance, a cortical regional blood flow, an forced expiratory volume (FEV), a breathing rate, an end tidal volume, a temperature, and/or an exertional level (see off trigger and thermometer; par. 223).
Regarding Claim 142, Tyler discloses further comprising an external controller configured to be in wireless communication with the pulse generator, wherein the external controller includes a mobile device having an application for controlling the pulse generator (see smartphone; par. 144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 118-122, 124-133, and 135-142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (WO 2016/109851) in view of Reber et al. (The Penguin dictionary of psychology (4th ed.)). The examiner will use Tyler’s US PG Pub. 2017/0368329 for the purpose of citations below. 
Regarding Claim 118, Tyler discloses a method for treating mood disorders in a human subject (see par. 45), comprising:
(a) positioning at least two electrodes at the subject’s skin, on or in the
subject’s ear (see par. 25); and
(b) treating the mood disorder (see par. 23 and 45) by transcutaneously delivering an electrical signal to an auricular branch of the subject’s vagal nerve via the at least two electrodes (see par. 124), the electrical signal having a frequency in a frequency range from 10 kHz to 50 kHz (see par. 61), wherein the electrical signal does not produce paresthesia in the subject when delivered to the subject’s ear. The examiner considers the frequency and location of electrodes match that of the Applicant and therefore, the signal would not produce paresthesia in the subject. Tyler does not explicitly disclose depression as the mood disorder. There are five categories of mood disorders known in the art (mood disorders. (2009). In A. S. Reber, R. Allen, & E. S. Reber, The Penguin dictionary of psychology (4th ed.). Penguin. Credo Reference: https://search.credoreference.com/content/entry/penguinpsyc/mood_disorders/0?institutionId=743), one of which is depression. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat depression using Tyler’s system because Tyler’s system offers several advantages such as: miniaturization of components which improve comfort, wearability, durability and fit (see par. 207); detachable and reusable components (see par. 208); and durable connectors (see par. 209).
Regarding Claims 119-120 and 129-130, Tyler discloses wherein the frequency range is from 10 kHz to 25 kHz (see par. 61 and 175).
Regarding Claims 121 and 131, Tyler discloses wherein the electrical signal includes pulses having a pulse width in a pulse width range of from 10 microseconds to 50 microseconds (see par. 192-193).
Regarding Claims 122 and 133, Tyler discloses a dosage of 4 hours of stimulation per day (see par. 16). Applicant does not disclose any criticality for delivering the pulsed signal for one hour, no more than twice daily and dosage period is a result effective variable recognized by the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver the pulsed electrical signal for up to one hour, no more than twice daily since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding Claims 124 and 135, Tyler discloses wherein the pulsed electrical signal is delivered without inducing a perceptible sensation in the subject (see rejection of Claim 118 above). Again, the examiner considers if the stimulation does not produce paresthesia, then this necessarily does not produce a perceptible sensation since the Applicant only offers a stimulation parameter and location for producing such a result and Tyler meets these requirements.
Regarding Claims 125 and 136, Tyler discloses further comprising adjusting at least one parameter of the pulsed electrical signal in response to sensed feedback from the subject (see par. 161-162).
Regarding Claim 126, Tyler discloses wherein directing the pulsed electrical signal includes directing the pulsed electrical signal via at least one electrode positioned at a cymba concha of the subject’s ear (see par. 144).
Regarding Claim 127, Tyler discloses further comprising selecting the frequency of the signal to be above the subject’s auditory threshold (see 1kHz; par. 149).
Regarding Claim 128, see rejection of similarly worded Claim 118 above. Tyler further discloses programming a signal generator (see par. 128) to produce at least one electrical signal to treat depression (see par. 129 and 172) wherein the signal generator is coupleable to two earpieces (see par. 146 and Fig. 18), each shaped to fit against skin of the subject’s external ear, external ear canal, or both (see par. 144 and Fig. 9), each earpiece carrying at least two transcutaneous electrodes (see electrodes 903 and 904; Fig. 9) positioned to be in electrical communication with at least one auricular nerve of the subject (see par. 124).
Regarding Claim 132, Tyler discloses wherein the electrical signal has an amplitude in an amplitude range from 0.1 mA to 20 mA (see par. 168).

Claim(s) 123, 134, and 143-147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (PG Pub. 2017/0368329) in view of Reber et al. (The Penguin dictionary of psychology (4th ed.)) as applied to Claims 118 and 137 above, and further in view of Spinelli et al. (US Patent 9415220).
Regarding Claims 123 and 134, Tyler does not elaborate on how long to pause stimulation. Spinelli discloses a similar auricular stimulation system comprising halting the pulsed electrical signal for a period of from one day to one month (see col. 20, lines 52-54). The examiner considers 3 sessions per week where each session is 15 minutes long necessitates at least a full day of no stimulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to halt the pulsed electrical signal because Spinelli teaches it helps to break the continuous sympathetic activation to allow the system to return to a more balanced point (see col. 20, lines 54-65).
Regarding Claim 143, Tyler does not explicitly disclose how the stimulation is distributed between the right and left ears. Spinelli discloses wherein the electrical signal includes a first electrical signal and a second electrical signal, and wherein pulse generator has instructions that, when executed, apply the first electrical signal to a first ear of the person and the second electrical signal to a second ear of the person (see control switch 1808; Fig. 18A and col. 26, lines 54-67). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to control which ear gets which signal because Spinelli teaches control over each side can produce a desired response (see col. 26, lines 32-45).
Regarding Claim 144, Spinelli further discloses wherein the first electrical signal differs from the second electrical signal (see Fig. 19B). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply different waveforms to each ear because Spinelli teaches the different signals can be used to help the nervous system recover (see col. 29, lines 34-38).
Regarding Claim 145, Spinelli further discloses wherein the frequency, amplitude, and pulse widths of the first and second electrical signals are the same (see Fig. 19A), and wherein (1) the first and second electrical signals are applied to both ears simultaneously or (2) the first and second electrical signals are applied to both ears consecutively (see col. 3, lines 3-13). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply simultaneous or consecutive signals to both ears depending on the desired effect as taught by Spinelli (see col. 3, lines 3-13).
Regarding Claim 146, Spinelli discloses wherein the pulse generator has instructions that, when executed, generate the electrical signal over the course of three sessions per week (see col. 20, lines 52-54), but does not explicitly disclose at most two sessions per day. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver at most 2 sessions per day since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980) and Spinelli has disclosed that the optimum frequency of therapy is based on the individual patient characteristics and pathology being treated (see col. 20, lines 63-65).
Regarding Claim 147, Tyler and Spinelli both disclose wherein an individual up to 15 minutes (see par. 55 and 173 of Tyler and col. 20, lines 52-54 of Spinelli).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792